Citation Nr: 0945476	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected diabetes mellitus, currently evaluated 20 percent 
disabling.

2. Entitlement to an increased (compensable) disability 
rating for service-connected diabetic retinopathy.

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at law




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
September 1970.

This matter comes to the Board of Veterans Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Muskogee, Oklahoma.  During the course of this appeal, 
jurisdiction over the Veteran's case was transferred to the 
VA Medical and Regional Office Center (M&ROC) in Wichita, 
Kansas.

Procedural history

The PTSD claim

In prior unappealed rating decisions, the Veteran's claim of 
entitlement to service connection for PTSD was denied.  In 
March 2000, the Veteran filed his current claim for service 
connection for PTSD. In the May 2002 rating decision, the 
Muskogee RO determined that new and material evidence had not 
been received to reopen the claim.  The Veteran appealed.  
The Wichita M&ROC issued a Statement of the Case (SOC) in 
March 2004 in which it stated that it considered the claim 
for service connection for PTSD to be reopened; the M&ROC 
then readjudicated the claim on the merits and denied it on 
the merits.  The Veteran's attorney filed a timely 
substantive appeal in April 2004.  

In September 2005, the Board determined that new and material 
evidence had been received to reopen the claim.  The Board 
remanded the claim for further development.  A supplemental 
statement of the case (SSOC) was issued in May 2009 by the 
Wichita M&ROC which denied the Veteran's claim on its merits.  
The issue is once again before the Board. 

The Board adds that although the Veteran originally filed a 
claim of entitlement to service connection for PTSD, the 
medical evidence of record included diagnoses of depression 
in addition to PTSD.  Although not claimed by the Veteran, 
the Board is expanding his original claim to include all 
psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) [a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness; he filed a claim for the affliction his mental 
condition, whatever it is, causes him].  This issue is 
further discussed in the remand portion of this decision.
 
Increased rating claims

In an August 2001 rating decision, the M&ROC granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating for the disability.  In October 2001, the Veteran's 
attorney filed a notice of disagreement with the 20 percent 
rating.

In a rating decision dated in May 2002, the Muskogee RO 
granted service connection for diabetic retinopathy secondary 
to the Veteran's service-connected diabetes mellitus; a 
noncompensable disability rating was assigned.  In the same 
rating decision, the Muskogee RO continued the 20 percent 
rating for the Veteran's diabetes mellitus.  In August 2002, 
the Veteran's attorney filed a notice of disagreement.  The 
SOC issued by the M&ROC in March 2004 addressed the issues of 
increased ratings for diabetes mellitus and diabetic 
retinopathy.  The Veteran's attorney filed a timely 
substantive appeal in April 2004.  

In September 2005, the Board remanded these two issues for 
further development.  A SSOC was issued in January 2009 by 
the Wichita M&ROC which continued the denial of the Veteran's 
claims.  



Appeal to the Court

The Veteran appealed the Board's September 2005 decision to 
the United States Court of Appeals for Veterans Claims (the 
Court). In a March 2006 Order, the Court dismissed the 
appeal, granting the Secretary of VA's motion to dismiss for 
lack of jurisdiction. 

Remanded issues

The issues of entitlement to an increased (compensable) 
disability rating for service-connected diabetic retinopathy 
and entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, are addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's type II diabetes mellitus treatment requires 
the use of insulin and diet restriction, but not restriction 
of activities.

2.  The evidence does not show that the Veteran's service-
connected diabetes mellitus is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for service-
connected type II diabetes mellitus have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased rating for his service-
connected diabetes mellitus.  In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
Board will then render a decision.

As is discussed elsewhere in this decision, the issues of 
entitlement to an increased (compensable) disability rating 
for service-connected diabetic retinopathy and 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, are being remanded for 
additional development. 

Stegall concerns

In September 2005, the Board remanded the case to the 
Veterans Benefits Administration (VBA)  in order to send 
additional VCAA notification letters to the Veteran, obtain 
Social Security Administration (SSA) records, and provide 
examinations of the Veteran for his increased rating claim.  
Once the requested development had been completed, the 
Veteran's claim was to be readjudicated.

The record reveals that VBA carried out all of the Board's 
September 2005 instructions.  VBA sent the Veteran a 
notification letter in May 2008, associated SSA records to 
the claims folder, and provided an examination in November 
2008 for his diabetes mellitus claim.  The claim was 
readjudicated via the January 2009 SSOC.  Thus, the Board's 
remand instructions have been fully complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating claim in letters from 
the RO dated September 12, 2003 and May 12, 2008.   

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2003 and May 2008 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "[r]elevant records from any Federal 
agency.  This may include records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  See May 2008 letter.  Furthermore, the VA 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See the May 2008 letter at page 2.  [The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in his possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's claim, element (1) is not at 
issue, and he was notified of elements (2) and (3) in the 
September 2003 and May 2008 letters, and of elements (4) and 
(5) in the May 2008 letter.  

The Board recognizes that the aforementioned VCAA letters did 
not specifically include information pertaining to evidence 
necessary to substantiate a claim for a higher rating; 
however, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also VAOPGCPREC 8-2003.

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life]. 

Relying on the informal guidance from the VA Office of the 
General Counsel and a VA Fast Letter issued in June 2008 
[Fast Letter 08-16; June 2, 2008], the Board finds that the 
Vazquez- Flores decision does not apply to the present case.  
This matter concerns an appeal from an initial rating 
decision and, accordingly, VA's VCAA notice obligations are 
fully satisfied once service connection has been granted.  
Any further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, 22 Vet. App. 28 
(2008) [holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F. 3d. 1270 (Fed. Cir. 2009).  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the September 
2003 and May 2008 letters, and his claim was readjudicated in 
the January 2009 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notices.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the Veteran in proceeding to consider his claim 
on the merits.  The Veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained 
service treatment records, VA outpatient medical records, and 
has provided the Veteran with a VA examination.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA examination in November 
2008.  The report of this examination reflects that the 
examiner recorded his current complaints, conducted 
appropriate physical examination, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran declined to have a personal hearing on 
his VA Form 9, substantive appeal. 

Accordingly, the Board will proceed to a decision as to this 
issue.  

1. Entitlement to an increased disability rating for service-
connected diabetes mellitus, currently evaluated as 20 
percent disabling.

The Veteran seeks an increased disability rating for his 
service-connected type II diabetes mellitus, which is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 7913.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Assignment of diagnostic code

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.



Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating, while diabetes mellitus requiring insulin and 
restricted diet, or use of an oral hypoglycemic agent and a 
restricted diet, is assigned a 20 percent disability rating.

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913. 
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).




	(CONTINUED ON NEXT PAGE)


Analysis

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above. As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).
The Board will therefore review the evidence to determine 
whether any separate disability ratings may be assigned.  
This requires analysis of the severity of any identified 
complications of diabetes in order to ascertain whether such 
complications are compensable.

The Veteran has evidenced diabetic retinopathy, and was 
granted service connection for such, secondary to the 
diabetes mellitus.  The Veteran's entitlement to a 
compensable rating for the service-connected diabetic 
retinopathy will be addressed in the remand portion of the 
decision below.

With respect to diabetic nephropathy, the medical evidence of 
record is negative for a diagnosis of kidney disease, 
including diabetic nephropathy.  On VA examination in 
November 2008 for diabetes mellitus, the examiner 
specifically noted that there were no symptoms of no diabetic 
nephropathy and no evidence of renal condition secondary to 
diabetes mellitus.  Additionally, the examiner noted that 
there was no evidence that renal disease was a causative 
factor in the development of the Veteran's diabetes mellitus.  

The Veteran evidences cardiovascular disease, namely 
hypertension.  However, the November 2008 VA examiner noted 
that hypertension was more likely than not caused by or a 
result of normal age progression and not diabetes mellitus.  
The examiner pointed out that nine out of ten people will 
develop hypertension by middle age with the incident of 
occurrence continuing to increase with age.   
There is no evidence to the contrary.  Thus, the Board finds 
that the medical evidence indicates that hypertension is not 
associated with the Veteran's service-connected diabetes 
mellitus.

The Veteran has not evidenced erectile dysfunction.  On VA 
examination, it was not identified as a complication of the 
Veteran's diabetes mellitus.  Additionally, the examiner 
noted that there were no genitourinary symptoms related to 
diabetes mellitus. 

In short, there is no complication of diabetes that requires 
a separate rating [other than that which has already been 
awarded for diabetic retinopathy].

The Board must now ascertain whether a disability rating 
greater than 20 percent can be awarded for the Veteran's 
diabetes mellitus by applying the schedular criteria.

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned]. 

The evidence of record, including the November 2008 VA 
examination report, is replete with the Veteran's use of 
insulin.  The evidence of record further indicates that the 
Veteran has been placed on a restrictive diet to control his 
diabetes mellitus.   While the November 2008 VA examination 
report noted that the Veteran was not instructed to follow a 
restricted or special diet, VA treatment records dated 
throughout the appeal show that he was on a restricted 
American Diabetic Association diet.  See, e.g., a December 
2004 VA treatment record.  

Critically, there is no evidence of restriction of activity.  
Regulation of activities is defined as "avoidance of 
strenuous occupational and recreational activities".  
See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2009); see also 
Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  On the 
contrary, a January 2001 VA treatment record noted that the 
Veteran was participating in an exercise program to increase 
physical strength, flexibility, and endurance.  A June 2008 
VA treatment record noted that the Veteran indicated that he 
was trying to walk daily.  Significantly, the November 2008 
VA examiner noted that the Veteran was not restricted in his 
ability to perform strenuous activities.  

There is no competent medical evidence to the contrary.  The 
medical records are thus absent for restriction of activity 
due to service-connected diabetes mellitus.  Because not all 
of the criteria for the assignment of a 40 percent disability 
rating are  met, the higher rating may not be awarded.

The Board notes that the Veteran has had hypoglycemic 
reactions requiring hospitalizations, which is one of the 
criteria for a 60 percent evaluation.  However, the Court 
recently found that specific to diabetes mellitus "the 
evaluation for each higher disability rating included the 
criteria of each lower disability rating, such that if a 
component was not met at any one level, the veteran could 
only be rated at the level that did not require the missing 
component."  See Tatum v. Shinseki, 23 Vet. App. 152, 156 
(2009).  Therefore, because the Veteran's diabetes mellitus 
does not meet all of the criteria for a 40 percent disability 
evaluation, he cannot be rated under the 60 percent 
evaluation despite meeting some of the criteria for the 
higher rating.   

The Board therefore finds that no basis exists for the 
assignment of a schedular rating in excess of the already 
assigned 20 percent for diabetes under Diagnostic Code 7913.

Fenderson consideration

As was described in the Introduction, the Veteran's appeal 
stems from the initial assignment of a disability rating.  
The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
diabetes mellitus has not changed appreciably since the 
Veteran filed his claim.  There appears to have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating for diabetes 
mellitus at any time during the appeal period.  

Therefore, the 20 percent disability rating was properly 
assigned for diabetes mellitus during the entire period from 
the date of service connection, July 9, 2001.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veterans 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected diabetes mellitus.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1) (2009).  

With respect to frequent hospitalizations, the evidence 
reflects that the Veteran has been hospitalized on a few 
occasions over the years due to his service-connected 
diabetes mellitus (e.g. June 2002 and December 2004).  These 
occasional hospitalizations over the span of several years 
does not amount to "frequent periods of hospitalization" 
sufficient to warrant assignment of an extraschedular rating. 

With respect to employment, the Veteran has indicated that he 
stopped working due to his diabetes mellitus.  However, he 
has also stated that he lost jobs and/or had trouble with 
employment due to poor attendance, his drinking, and being 
undependable.  A review of the record demonstrates a 
significant history of alcohol abuse, and there are 
suggestions in the record, e.g. a March 2009 report, that he 
has been avoidant of treatment for that problem.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

There is also no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

In short, the evidence does not support the proposition that 
the Veteran's service connected diabetes mellitus present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).


ORDER

Entitlement to an increased disability rating for service-
connected diabetes mellitus is denied.


REMAND

For reasons and bases expressed below, the Board finds that 
the remaining two issues on appeal must be remanded for 
additional development.

2. Entitlement to an increased (compensable) disability 
rating for service-connected diabetic retinopathy.

The Veteran was afforded an examination for his service-
connected diabetic retinopathy in November 2008.  However, 
the examination report is inadequate for rating purposes.  

The Veteran's disability has been rated under 38 C.F.R. § 
4.84, Diagnostic Code 6006.  Under Diagnostic Codes 6000 
through 6009, chronic eye disabilities are to be rated from 
10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity.  
While the November 2008 VA eye examination report addressed 
visual acuity, it did not address pain, rest-requirements, or 
episodic incapacity that might be associated with the 
service-connected diabetic retinopathy. 

For this reasons, another eye examination is necessary.  See 
38 C.F.R. 
§§ 3.159(c)(4) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim], 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].. 

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include PTSD.

In its prior remand, the Board limited the Veteran's claim to 
service connection for PTSD.  Since the Board's remand, as 
discussed above, the Court issued a decision which held that 
VA should consider alternative psychiatric disorders within 
the scope of an initial claim for service connection for a 
specific psychiatric disorder.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

In this case, the record shows that the Veteran has diagnoses 
of both PTSD and depression.  There are some diagnoses of 
depression in the record.  See, e.g., the report of an 
October 2003 VA examination.  However, recent VA examinations 
have not diagnosed depression.  See reports in November 2008 
and March 2009.
Whatever the diagnosis, the Veteran has maintained that the 
onset of his mental disability was his service in Vietnam.  
While he has been afforded multiple mental disorders 
examinations which discussed the etiology of his PTSD, none 
have addressed the etiology of depression.   

In light of the Court's decision in Clemons and the Veteran's 
assertion as to the onset of his disability in service, a 
medical opinion is necessary to determine whether depression 
is an appropriate diagnosis and if so whether it is related 
to the Veteran's military service.  See Charles v. Principi, 
16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	The Veteran should be scheduled for an 
eye examination.  Any indicated studies 
should be performed, and the 
examination report should comply with 
all AMIE protocols for rating eye 
disabilities.  The examiner should 
specifically address visual acuity or 
field loss, pain, rest-requirements, or 
episodic incapacity, and 
indicate/describe any active pathology.  
A report should be prepared and 
associated with the Veteran's VA claims 
folder.

2.	The Veteran's claims folder should be 
referred to an appropriately qualified 
medical professional for the purpose of 
determining the current existence and 
etiology of all psychiatric 
disabilities other than PTSD, in 
particular depression.  For any 
currently diagnosed psychiatric 
disorder, the examiner should provide 
an opinion as to whether it is as 
likely as not that the disability is 
related to the Veteran's military 
service.  If an interview with the 
Veteran and/or psychological testing is 
deemed to be necessary by the reviewer, 
such should  be scheduled. A report 
should be prepared and associated with 
the Veteran's VA claims folder.

3.	After the development requested above 
has been completed and after 
undertaking any additional development 
it deems to be necessary, VBA should 
review the record and readjudicate the 
Veteran's claims of entitlement to an 
increased (compensable) disability 
rating for service-connected diabetic 
retinopathy and entitlement to service 
connection for an acquired psychiatric 
disability.  The claimed are denied, a 
SSOC should be prepared.  The Veteran 
and his representative should be 
provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


